      Case 3:19-cv-01995-JFS Document 41 Filed 04/13/21 Page 1 of 1




             UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF PENNSYLVANIA

MARK CALESTINI,

          Plaintiff,                 CIVIL ACTION NO. 3:19-cv-01995

          v.                         (SAPORITO, M.J.)

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

          Defendant.

                               ORDER


     AND NOW, this 13th day of April, 2021, in accordance with the

accompanying Memorandum, the motion for summary judgment filed by

the defendant, State Farm Mutual Automobile Insurance Company (Doc.

27), is DENIED.

                                       s/Joseph F. Saporito, Jr.
                                       JOSEPH F. SAPORITO, JR.
                                       U.S. Magistrate Judge
